Name: Commission Regulation (EEC) No 2751/88 of 2 September 1988 on a special intervention measure for durum wheat in Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 9 . 88 Official Journal of the European' Communities No L 245/ 13 COMMISSION REGULATION (EEC) No 2751/88 of 2 September 1988 on a special intervention measure for durum wheat in Greece Commission Regulation (EEC) No 1 569/77 (3), as last amended by Regulation (EEC) No 2391 /88 (4) ; whereas the competent agency must make certain that the wheat exported is of this standard ; whereas, however, given the age of a substantial proportion of the stocks in question, the maximum percentage for broken grains should be increased to 8 %, that for miscellaneous impurities to 5 % and the minimum specific weight to 75 kilograms per hectolitre ; Whereas, in view of the objective pursued, the competent agency must also make certain that the quantity for export contains a certain minimum percentage of durum wheat from the 1986 harvest : Whereas the nature and objectives of the said measure call for the application mutatis mutandis of Article 16 Regulation (EEC) No 2727/75 and the Regulations adopted in implementation thereof, in particular Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (*) and Commission Regulation (EEC) No 279/75 of 4 February 1975 laying down detailed rules for the application of the system of tendering for export refunds on cereals (6), as last amended by Regulation (EEC) No 2788/86 Q ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2221 /88 (2), and in particular Article 8 (3) thereof, Whereas production of durum wheat in Greece exceeds that country's requirements and substantial stocks still remain from previous harvests, including that of 1986 ; Whereas the possibility of that surplus being absorbed by the Community market is very slight ; Whereas the Greek market must be relieved by the export of part of this surplus quantity of durum wheat to non-member countries ; whereas, in view of world market prices for durum wheat, export is possible only with the aid of a refund ; Whereas, however, the refund arrangements laid down in Article 16 of Regulation (EEC) No 2727/75 apply to export from any Member State ; whereas such arrangements, therefore, are not only unsuitable for solving the problem in question but may also favour the export of durum wheat from Member States where the market situation is different from that in Greece ; Whereas, unless adequate measures are taken, the situation on the Greek market may be excepted to deteriorate, possibly giving rise to a serious storage problem and causing quantities of wheat to be sent into intervention, even in other Member States ; whereas, to prevent this, a special intervention measure within the meaning of Article 8 of Regulation (EEC) No 2727/75 should be taken to relieve the Greek market, including the stocks of longest standing ; whereas, furthermore, such a measure should take the form of a direct export incentive, which would avoid the high cost to the Community budget of buying in and storing products which would in any case then have to be exported ; whereas the granting of a refund, the amount of which would be determined by tendering and which would apply only to products exported from Greece, would be an appropriate measure for this purpose ; Whereas, given the purpose of the measure, refunds should be granted only on durum wheat of the quality required for acceptance for intervention, as defined in Whereas, under the abovementioned Regulation (EEC) No 279/75, the commitments on the part of the tenderer include the obligation to lodge an application for an export licence ; whereas compliance with this obligation may be ensured by requiring tenderers to lodge a tendering security of 12 ECU per tonne when they submit their tenders ; Whereas, to ensure equal treatment of all concerned, it is necessary to stipulate that all the licences issued should have the same period of validity ; Whereas, to ensure the smooth operation of the export tendering procedure, it is necessary to prescribe a minimum quantity to by tendered for and a time limit and form for the communication of tenders submitted to the competent authorities ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its Chairman, (3) OJ No L 174, 14. 7. 1977, p. 15 . (4) OJ No L 205, 30. 7 . 1988, p . 75 . (*) OJ No L 281 , 1 . 11 . 1975, p. 78 . Ã 6) OJ No L 31 , 5 . 2. 1975, p. 8 .(') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 197, 26. 7. 1988 , p. 16 . 0 OJ No L 257, 10 . 9 . 1986, p. 32. No L 245/ 14 Official Journal of the European Communities 3 . 9 . 88 HAS ADOPTED THIS REGULATION : Article 1 1 . A special intervention measure in the form of an export refund shall be applied in respect of 300 000 tonnes of durum wheat exported from Greece, 40 % of which must come from the 1986 Greek harvest. Article 1 6 of Regulation (EEC) No 2727/75 and. the provisions adopted for the application of that Article shall apply mutatis mutandis to the said refund. 2. The Greek intervention agency shall be responsible for implementing the measure referred to in paragraph 1 . Article 2 1 . Tenders shall be invited in order to determine the amount of the refund referred to in Article 1 . 2. The invitation to tender shall relate to the quantity of durum wheat referred ' to in Article 1 ( 1 ) for export to the countries in zones I, II, III , IV, V, VI and VII listed in Annex I to Commission Regulation (EEC) No 1124/77 (') and the German Democratic Republic. However, the total quantity offered for sale by tender until 15 September 1988 shall not exceed 50 000 tonnes . 3 . The invitation shall remain open until 22 December 1988 . During the period of its validity, weekly awards shall be made for which the time limits for the submission of tenders shall be as prescribed in the notice of invitation to tender. 4. Tenders must be submitted to the Greek intervention agency named in the notice of invitation . 5. The tendering procedure shall take place in accordance with this Regulation and Regulation (EEC) No 279/75. Article 4 The security referred to in Article 3 of Regulation (EEC) No 279/75 shall be 12 ECU per tonne . Article 5 1 . By way of derogation from Article 21 ( 1 ) of Commission Regulation (EEC) No 3183/80 (2), export licences in accordance with Article 8 ( 1 ) of Regulation (EEC) No 279/75 shall, for the purpose of determining their period of validity, be deemed to have been issued on the day when the tender was submitted. 2. Export licences issued in connection with the invitation to tender pursuant to this Regulation shall be valid from their date of issue as defined in paragraph 1 until 30 September 1988 if they are issued on the basis of a tender submitted before 16 September 1988 and until the end of the fourth month following that of issue if they are issued on the basis of a tender submitted after 16 September 1988. Article 6 1 . The Commission shall decide, under the procedure laid down in Article 26 of Regulation (EEC) No 2727/75, either :  to fix a maximum export refund, taking account in particular of the criteria laid down in Articles 2 and 3 of Regulation (EEC) No 2746/75, or  to make no award. 2. Where a maximum export refund is fixed, a contract shall be awarded to any tenderer whose tender indicates a rate of refund equal to or less than such maximum export refund. 3 . Refunds, once awarded, shall not be paid unless the undertaking referred to in the third indent of Article 3 (b) has been met and the durum wheat exported is of at least intervention quality as defined in Regulation (EEC) No 1 569/77. However, the maximum percentage of broken grains shall be 8 % , that of miscellaneous impurities 5 % and the minimum specific weight 75 kilograms per hectolitre . The competent agency shall have an analysis made of the loaded goods and shall hold at the Commission's disposal an additional sample from each consignment, taken and sealed in the presence of the tenderer or his represen ­ tative. Sampling and analysis costs shall be met by the tenderer. Greece shall inform the Commission, before 5 September 1988, of the additional measures planned to verify compliance with the conditions for the payment of the refund, in particular those relating to fulfilment of the undertaking referred to in the third indent of Article 3 (b), and shall forward to the Commission a list of the stores Article 3 A tender shall be valid only if : (a) it relates to not less than 1 000 tonnes, (b) it is accompanied by :  advance fixing of the Greek monetary compen ­ satory amount valid on each closing date for the submission of tenders,  the undertaking provided for in Article 2 (3) (b) of Regulation (EEC) No 279/75 to the effect that the export licence will be applied for in Greece,  an undertaking that at least 30 % of the quantity awarded will consist of wheat from one of the stores appearing on the list referred to in the fourth subparagraph of Article 6 (3). (') OJ No L 134, 28 . 5. 1977, p. 53 . 0 OJ No L 338 , 13 . 12. 1980, p. 1 . 3 . 9 . 88 Official Journal of the European Communities No L 245/ 15 containing durum wheat harvested in 1986 and intended for export, an updated version of the list being sent to the Commission after each tendering procedure. Article 7 Tenders submitted must reach the Commission through the intermediary of the Greek intervention agency at the latest one and a half hours after expiry of the period for the weekly submission of tenders as specified in the notice of invitation to tender. Tenders must be communicated in the form shown in the Annex hereto. If no tenders are received, the Greek intervention agency shall inform the Commission of this within the deadline specified in the first paragraph . The times fixed for the submission of tenders shall correspond to Belgian time. Article 8 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 September 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX Weekly tender for the refund for the export of durum wheat to countries in zones I, II , III , IV, V, VI and VII and the German Democratic Republic (Closing date for the submission of tenders (date/time)) 1 2 3 Number of tenderer Quantity in tonnes Amount of export refund in ECU per tonne 1 2 3 etc .